Citation Nr: 1822708	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-17 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for a left shoulder disorder. 

4. Entitlement to service connection for a cervical spine disorder.

5. Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and a March 2015 rating decision by the RO in Salt Lake City, Utah. The issues were certified to the Board by the RO in Winston-Salem. 

In November 2017, a travel board hearing was held before the undersigned Veterans Law Judge. At that time, additional evidence was submitted with a waiver of RO jurisdiction.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.





REMAND

At his November 2017 hearing, the Veteran testified that he was receiving Social Security disability benefits. These records are potentially relevant and should be obtained. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

The appellant also testified that he underwent employment physicals while working at the Navy Yard in Philadelphia and at a Federal Reserve Bank. Efforts should be made to obtain any such records. Further, updated VA treatment records should also be obtained on remand. 38 C.F.R. § 3.159(c)(2) (2017).

The Veteran contends the claimed disorders are related to active service or events therein. In his April 2014 Form 9, the Veteran reported that he injured his knees, left shoulder, and neck on his fourth parachute jump. At his November 2017 hearing, the claimant testified that he injured his left knee jumping out of a plane and landing the wrong way. He thinks the right knee problems are related to repetitive use during service. He testified that he had problems with his knees since service. Regarding his left shoulder, the claimant reported injuring that joint on his fourth parachute jump and that a medic popped it back into place. The Veteran testified that he hurt his back and neck moving a locker during service. 

Left shoulder and knees 

Service treatment records do not show complaints related to the left shoulder or knees. The Veteran's DD Form 214 does show that he earned the parachute badge. The Veteran is competent to report injuries sustained during qualifying and/or training jumps and his statements appear consistent with the circumstances of his service. Layno v. Brown, 6 Vet. App. 465, 470 (1994). As post-service records document complaints related to the knees and shoulder a VA examination is warranted. See 38 C.F.R. § 3.159(c)(4). 


Cervical and lumbar spine 

In addition to reported injuries while parachuting, the Veteran testified that he hurt his neck and back insevrice while moving lockers. Specifically, that a seven foot tall locker fell on his neck and back and knocked him to the ground. Service treatment records show that in December 1973, the Veteran fell and struck his back against a cabinet. Physical examination showed abrasions of the back and mild left lumbar and upper thoracic tenderness. The impression was a contusion of back. He was prescribed pain medication, restricted from physical training or parachuting for three days, and instructed not to lift more than five pounds. 

In January 1974, he was seen with continued complaints of low back pain. The impression was muscle spasm. 

In March 2015, the Veteran underwent a VA back examination. The diagnosis was mild lumbar degenerative joint disease. Following the examination the examiner opined that the back abrasion appeared to have resolved as there were no other documented complaints and there was no continuity of care until greater than 30 plus years. On review, the opinion suggests the Veteran suffered only an abrasion, and the examination does not appear to consider the objective findings of muscle tenderness and spasm. Additionally, the Veteran subsequently testified that he did receive care after service but that the records are not available. The Veteran is competent to report ongoing care and treatment and under these circumstances, an addendum opinion is warranted.

As concerns his cervical spine, the Veteran submitted a June 2015 record from his private physician. The diagnosis included multilevel multifactorial central and neural foraminal cervical stenosis.  The physician stated "[t]his certainly may be related to his history of repetitive jumping out of airplanes and or a large object falling on his neck. We certainly cannot rule this out from a historic standpoint." While this statement is speculative in nature, it suggests a possible relationship between the Veteran's current cervical spine disorder and service.  As such a VA examination and opinion are warranted. 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1. Request records from the Social Security Administration pertaining to any claim for disability benefits. 

2. Contact the Veteran and ask him to complete an authorization for release of any employment physicals from the Navy Yard in Philadelphia. He should also be asked to identify the specific Federal Reserve Bank he worked for and complete an authorization for release of any employment physicals from that organization as well. Any records identified must be requested. 

3. Request records from the VA Medical Center in Salisbury, North Carolina, to include any associated outpatient clinics, for the period from February 2015 to the present.  

4. If the RO cannot locate the Federal records requested above, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

5. After completing directives one through four schedule the Veteran for a VA orthopedic examination to be conducted by a physician. The VBMS and Virtual VA folders must be available for review. The physician is to identify all cervical spine, left shoulder, lumbar and knee disorders. For each identified disorder the physician is to state whether the disorder is at least as likely as not related to active service or events therein, to include parachute jumps. The physician is to address whether any diagnosed lumbar spine disorder is at least as likely as not related to active service or events therein, to include the documented complaints of low back pain and muscle spasm in December 1973 and January 1974.  The physician is to address whether any cervical disorder is at least as likely as not related to active service or events therein, to including parachute jumps and/or being hit by a locker. 

In offering any opinion the examiner is advised that the Veteran is competent to report his in-service injuries as well as continuing symptoms, and that a negative opinion based solely on the lack of documented injuries/findings during service is not adequate. If there is a medical basis to doubt the history as reported, the examiner must so state and explain why the history is questioned.

A complete, well-reasoned rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

6. Thereafter the RO is to review the examination report to ensure it is in complete compliance with the Remand directives. If the report is deficient in any manner, implement corrective procedures at once.

7. The Veteran is to be notified that it is his responsibility to report for all examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

8. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




